     Case 2:19-cv-00621-WBS-JDP Document 46 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS LEE GLEASON, JR.,                        Case No. 2:19-cv-00621-WBS-JDP (PC)
12                      Plaintiff,                    ORDER DENYING MOTION TO COMPEL
                                                      AND MOTION FOR COURT
13           v.                                       INTERVENTION AS MOOT
14    M. VOONG, et al.,                               ECF Nos. 37, 44
15                      Defendants.
16

17          Plaintiff moves for a court order that the California Department of Corrections produce

18   records and documents. ECF No. 37. Plaintiff also seeks information to complete service. ECF

19   No. 44. However, plaintiff has already completed another USM-285 form in order to assist the

20   court with service on defendant Johnson, ECF No. 40, and defendant Johnson was served on

21   October 13, 2020. ECF No. 45. Thus, plaintiff’s motions, ECF Nos. 37, 44, are denied as moot.

22   Dated: October 19, 2020

23

24

25

26

27

28
